NO. 07-10-00433-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
27, 2011
 

 
CARMEX AUTO SALES, APPELLANT
 
v.
 
EUSEBIO RODRIGUEZ AND ESTELA CANEZ, APPELLEE 

 

 
 FROM THE 84TH DISTRICT COURT OF HUTCHINSON
COUNTY;
 
NO. 38,083; HONORABLE WILLIAM D. SMITH, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON MOTION TO DISMISS
 
Appellant,
Chriscella Mariscal d/b/a Carmex Auto Sales, has filed a motion to dismiss this
appeal because he no longer desires to pursue it.  No decision of this Court having been
delivered to date, we grant the motion.  Accordingly,
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  All costs
related to this appeal are assessed against appellant.  See Tex.
R. App. P. 42.1(d).  If dismissal will prevent appellees
from seeking relief to which they would otherwise be entitled, the Court
directs appellees to file a timely motion for
rehearing.  No motion for rehearing from
appellant will be entertained.
                                                                                                Mackey
K. Hancock
                                                                                                            Justice